 


109 HCON 133 IH: Non-Proliferation Treaty Enhancement Resolution of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 133 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Spratt (for himself, Mr. Leach, Mr. Markey, Mr. Skelton, Mr. Shays, and Mrs. Tauscher) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Stating the policy of the Congress concerning actions to support the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) on the occasion of the Seventh NPT Review Conference. 
 
Whereas the Treaty on the Non-Proliferation of Nuclear Weapons of 1968 (NPT) codifies one of the most important international security agreements of all time, whereby states without nuclear weapons pledge not to acquire them, while states with nuclear weapons commit to eventually eliminate them, and allowances are made for the peaceful use of nuclear technology by non-nuclear-weapon states under strict and verifiable control; 
Whereas the NPT has 188 signatory states; 
Whereas the NPT has encouraged many countries to officially abandon nuclear weapons and their nuclear weapons programs, including Argentina, Belarus, Brazil, Kazakhstan, Libya, South Africa, South Korea, Sweden, and Ukraine; 
Whereas at the NPT Review and Extension Conference in 1995, the signatory states agreed to extend the NPT indefinitely, to reaffirm the principles and objectives of the NPT, to strengthen the NPT review process, and to implement further specific and practical steps on nonproliferation and disarmament; 
Whereas at the NPT Review Conference in 2000, the parties agreed to specific steps toward nonproliferation and disarmament, including entry into force of the Comprehensive Test Ban Treaty, negotiation of a verifiable treaty banning the production of fissile material for weapons purposes, and verifiable reductions of the alert status and number of strategic and substrategic nuclear weapon arsenals; 
Whereas President George W. Bush on March 7, 2005, called the NPT . . . a key legal barrier to nuclear weapons proliferation and . . . a critical contribution to international security, and stated that the United States is firmly committed to its obligations under the NPT; 
Whereas in 1995, the United States reaffirmed its negative security assurance to non-nuclear-weapon states of the NPT, stating The United States reaffirms that it will not use nuclear weapons against non-nuclear-weapon state-parties to the Treaty on the Non-Proliferation of Nuclear Weapons, except in the case of an invasion or any other attack on the United States, its territories, its armed forces or other troops, its allies, or on a state toward which it has a security commitment carried out, or sustained by such a non-nuclear-weapon state in association or alliance with a nuclear-weapon state.; 
Whereas United Nations Security Council Resolution 1540 calls upon all states to promote the universal adoption and full implementation, and where necessary, strengthening of multilateral treaties to which they are parties, whose aim is to prevent the proliferation of nuclear, biological or chemical weapons; 
Whereas the United Nations Secretary-General’s High-Level Panel on Threats, Challenges and Change concluded that Almost 60 States currently operate or are constructing nuclear power or research reactors, and at least 40 possess the industrial and scientific infrastructure which would enable them, if they chose, to build nuclear weapons at relatively short notice if the legal and normative constraints of the Treaty regime no longer apply, and it warned that We are approaching a point at which the erosion of the non-proliferation regime could become irreversible and result in a cascade of proliferation.; 
Whereas the threat of terrorists obtaining a nuclear weapon or nuclear materials has grown significantly since the inception of the NPT as a result of inadequate security and accounting at nuclear facilities throughout the former Soviet republics and in dozens of other countries; 
Whereas despite the fact that Article IV of the NPT makes clear that access to peaceful nuclear cooperation by non-nuclear-weapon states requires their conduct to be in conformity with Articles I and II of the Treaty, some parties to the Treaty have nevertheless abused this right by pursuing nuclear weapons capabilities; 
Whereas North Korea ejected international inspectors in 2002 and announced its withdrawal from the NPT in 2003, and has declared its possession of nuclear weapons and its intention to bolster its nuclear arsenal; 
Whereas Iran continues to assert its right to pursue nuclear power and related technology, its intent to resume enrichment processes that it has temporarily suspended through an agreement with the European Union, and has not fully cooperated with the ongoing investigation by the International Atomic Energy Agency (IAEA) of its nuclear activities; 
Whereas the A.Q. Khan network sold nuclear technology, including a weapon design, to states including Iran, Libya, and North Korea, and represents a new and dangerous form of proliferation; 
Whereas the Additional Protocol to the NPT would allow inspections of suspected nuclear facilities in addition to declared nuclear facilities; 
Whereas on February 13, 2004, President Bush stated Nations that are serious about fighting proliferation will approve and implement the Additional Protocol.; 
Whereas the global nuclear threat cannot be reduced without stronger international support and cooperation to achieve universal compliance with tighter nuclear nonproliferation rules and standards; 
Whereas sustained leadership from the United States is essential to implement existing legal and political commitments established by the NPT and to realize a more effective global nuclear nonproliferation system; and 
Whereas the United States and other countries should pursue a balanced and comprehensive set of initiatives to strengthen the global nuclear nonproliferation system, beginning with the NPT Review Conference in 2005: Now, therefore, be it 
 
1.Short titleThis concurrent resolution may be cited as the Non-Proliferation Treaty Enhancement Resolution of 2005.  
2.Statement of policyThe Congress— 
(1)reaffirms its support for the objectives of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) and expresses its support for appropriate measures to strengthen the NPT; 
(2)calls on all parties participating in the Seventh Review Conference on the Treaty on the Non-Proliferation of Nuclear Weapons to make good faith efforts to— 
(A)establish more effective controls on critical technologies that can be used to produce materials for nuclear weapons; 
(B)ensure universal adoption of the Additional Protocol to the NPT and support the authority and ability of the International Atomic Energy Agency to inspect and monitor compliance with nonproliferation rules and standards; 
(C)conduct vigorous diplomacy and use collective economic leverage to halt uranium enrichment and other nuclear fuel cycle activities in Iran, and verifiably dismantle North Korea’s nuclear weapons capacity; 
(D)conduct diplomacy to address the underlying regional security problems in Northeast Asia, South Asia, and the Middle East, which would facilitate nuclear nonproliferation efforts in those regions; 
(E)accelerate programs to eliminate nuclear weapons, including their fissile material, and to safeguard nuclear weapons-grade fissile materials to the highest standards in order to prevent access by terrorists or other states, decrease and ultimately end the use of highly enriched uranium in civilian reactors, and strengthen national and international export controls and material security measures as required by United Nations Resolution 1540; 
(F)establish procedures to ensure that a state cannot retain access to controlled nuclear materials, equipment, technology, and components acquired for peaceful purposes or avoid sanctions imposed by the United Nations for violations of the NPT by withdrawing from the NPT, whether or not such withdrawal is consistent with Article X of the NPT; 
(G)implement the disarmament obligations and commitments of the parties that are related to the NPT by— 
(i)further reducing the size of their nuclear stockpiles (including reserves); 
(ii)taking all steps to improve command and control of nuclear weapons in order to eliminate the chances of an accidental or unauthorized use of nuclear weapons; 
(iii)continuing the moratorium on nuclear test explosions, and, for those parties who have not already done so, taking steps to ratify the Comprehensive Test Ban Treaty; 
(iv)pursuing an agreement to verifiably halt the production of fissile materials for weapons; 
(v)reaffirming existing pledges to non-nuclear-weapon state members of the NPT that they will not be subjected to nuclear attack or threats of attack; and 
(vi)undertaking a rigorous and accurate accounting of substrategic nuclear weapons and negotiating an agreement to verifiably reduce such stockpiles; and 
(3)affirms its support for the Proliferation Security Initiative, and urges additional nations to join the Initiative. 
 
